IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE

   FRANDA WEBB, ET AL. v. FIRST TENNESSEE BROKERAGE, ET AL.

                                   Circuit Court for Knox County
                                            No. 2-548-09




                      No. E2012-00934-COA-R3-CV - Filed June 18, 2013




                                                 ORDER

       The appellants in this case have filed a petition to rehear pursuant to Rule 39 of the
Tennessee Rules of Appellate Procedure. They assert that they have not been heard on
certain issues that go to the underlying merits of the case and are being denied due process.
The appellants rely on a recent Tennessee Supreme Court ruling in Glassman, Edwards,
Wyatt, Tuttle & Cox, P.C. v. Wade, W2012-00321-SC-S10-CV, 2013 WL 1800212 (Tenn.
Apr. 30, 2013).1

       Rehearing may be granted on a petition of a party in this court’s discretion. Tenn. R.
App. P. 39(a). Courts consider the following reasons in determining whether to grant
rehearing: “(1) the court’s opinion incorrectly states the material facts established by the
evidence and set forth in the record; (2) the court’s opinion is in conflict with a statue, prior
decision, or other principle of law; (3) the court’s opinion overlooks or misapprehends a
material fact or proposition of law; (4) the court’s opinion relies upon matters of fact or law
upon which the parties have not been heard and that are open to reasonable dispute.” Id.

        We have carefully reviewed the petition and have determined that it contains a
meritorious assertion. Accordingly, we grant the petition. We agree that the opinion first
filed in this matter should be withdrawn. It is hereby withdrawn and replaced with the
opinion filed along with this order. Costs are taxed to the appellees, Franda Webb and D.P.,
a minor, by & through his legal custodian, Franda Webb.




       1
           We, of course, did not have the benefit of Glassman before our opinion was issued in this case.
____________________________________________
JOHN W. McCLARTY, JUDGE


____________________________________________
D. MICHAEL SWINEY, JUDGE


____________________________________________
THOMAS R. FRIERSON, II, JUDGE




       -2-